C. A. 2d Cir. [Certio-rari granted, 452 U. S. 937.] Motion of Stephen G. Glatzer et al. for leave to file a brief as amici curiae denied. Motion of National Commission for Health Certifying Agencies for leave to file a brief as amicus curiae granted. Motion of the Solicitor General for leave to participate in oral argument as amicus curiae and for divided argument granted. Motion of National Fire Protection Association for leave to participate in oral argument as amicus curiae and for additional time for oral argument denied. Motion of Adolph J. Ackerman for leave to file a brief as amicus curiae granted.